EXHIBIT 10.2

NEW CENTURY FINANCIAL CORPORATION
2004 PERFORMANCE INCENTIVE PLAN
PERFORMANCE-BASED AWARD AGREEMENT

12-Month Period Ending December 31, 2006

THIS PERFORMANCE-BASED AWARD AGREEMENT (this “Agreement”) is dated as of
February 2, 2006 (the “Award Date”), by and between NEW CENTURY FINANCIAL
CORPORATION, a Maryland corporation (the “Corporation”), and      (the
“Participant”).

W I T N E S S E T H

WHEREAS, the Corporation maintains the New Century Financial Corporation 2004
Performance Incentive Plan (the “Plan”);

WHEREAS, the Compensation Committee of the Board, duly appointed and acting as
the Plan Administrator, has determined that the Participant is eligible to be
granted a Performance-Based Award (as such term is defined in the Plan) under
the Plan; and

WHEREAS, the Corporation hereby grants to the Participant, effective as of the
date hereof, a Performance-Based Award (the “Award”), upon the terms and
conditions set forth herein and in the Plan.

NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:



1.   Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.



2.   Grant of Award; Benefit Offset.



  (a)   This Agreement evidences the Corporation’s grant to the Participant,
subject to the terms and conditions hereof and of the Plan, of the Award with
respect to the period January 1, 2006 through December 31, 2006 (the
“Performance Period”). Benefits will be paid pursuant to Section 7 only if one
or more of the objectives specified by the Administrator in connection with the
Award as set forth on Exhibit A hereto is achieved prior to the end of the
Performance Period.



  (b)   Notwithstanding any other provision of this Agreement, the amount of any
benefits payable in respect of the Award (in the form of cash, Restricted Stock
or other property) shall be reduced by the amount of any benefits paid or
payable (in the form of cash, Restricted Stock or other property) under or in
respect of the Performance-Based Award granted under the Plan to the Participant
for the six-month period ending June 30, 2006 evidenced by that certain award
agreement dated as of February 2, 2006 by and between the Participant and the
Corporation.



3.   Performance Criteria. The performance criteria and measures applicable to
the Award and related objectives are set forth on Exhibit A hereto.



4.   Restrictions on Transfer. The Award, and any interest therein or amount
payable in respect thereof, are generally nontransferable as provided in
Section 5.7 of the Plan.



5.   Termination of Employment.



  (a)   General. If the Participant ceases to be employed by the Corporation or
a Subsidiary for any reason (other than due to the Participant’s death or
Retirement or at a time when the Participant is Disabled) at any time during the
Performance Period, the Award shall terminate and the Participant shall have no
further rights with respect thereto.



  (b)   Death, Disability, or Retirement. If the Participant ceases to be
employed by the Corporation or a Subsidiary at any time during the Performance
Period due to the Participant’s death or Retirement or at a time when the
Participant is Disabled, the Participant (or the Participant’s beneficiary or
personal representative, as the case may be) shall be entitled to a pro-rata
portion, determined in accordance with the next sentence, of the Award. The
pro-rata portion shall equal the amount that would have been payable for the
full Performance Period of the Award (as determined by the Administrator in its
sole discretion) had the Participant not terminated employment, multiplied by a
fraction the numerator of which shall equal the number of days in the
Performance Period that the Participant was an employee of the Corporation or a
Subsidiary and the denominator of which shall equal the number of days in the
Performance Period. Notwithstanding Section 7 below, payment shall be made in a
cash lump sum as soon as practicable after the Administrator determines the
amount payable (if any) under this Section 5(b).



  (c)   Termination for Cause. If the Participant is employed on the last day of
the applicable Performance Period but his or her employment is terminated by the
Corporation or a Subsidiary for Cause prior to the date that any amount payable
pursuant to the Award is actually paid to the Participant, the Award and any
amount that is then or may become payable in respect of the Award to the
Participant shall be forfeited and the Participant shall have no further rights
with respect thereto.



  (d)   Definitions. For purposes of the Award, “Disability” or “Disabled” means
a permanent disability (within the meaning of Section 22(e)(3) of the Code or as
otherwise determined by the Administrator). For purposes of the Award,
“Retirement” means a termination of employment by the Participant that occurs
upon or after the Participant’s attainment of age 65 and in accordance with the
retirement policies of the Corporation (or the Subsidiary that employs the
Participant) then in effect. For purposes of the Award, “Cause” means that the
Participant: (a) has been repeatedly negligent in the discharge of his or her
duties to the Corporation or a Subsidiary or has refused or failed to perform
stated or assigned duties (other than by reason of a disability or analogous
condition); (b) has been dishonest or committed or engaged in any act of theft,
embezzlement, dishonesty or fraud, breach of confidentiality, or unauthorized
disclosure or use of inside information, customer lists, associate information,
trade secrets or other confidential information; (c) has breached a fiduciary
duty, or otherwise violated any duty, law, rule, regulation or policy of the
Corporation or a Subsidiary; (d) has misused or misappropriated the assets of
the Corporation or a Subsidiary; (e) has been convicted of, or pled guilty or
nolo contendere to, any felony or any misdemeanor involving moral turpitude or
otherwise causing embarrassment to the Corporation or a Subsidiary; (f) has
materially breached any of the provisions of any agreement with the Corporation
or a Subsidiary; (g) has engaged in unfair competition with, or otherwise acted
intentionally in a manner injurious to the reputation, business or assets of,
the Corporation or a Subsidiary; or (h) has improperly induced a vendor or
customer to breach or terminate any contract with the Corporation or a
Subsidiary or induced a principal for whom the Corporation or a Subsidiary acts
as agent to breach or terminate such agency relationship.



6.   Adjustments; Early Termination. The Administrator shall adjust the
performance measures, performance goals, relative weights of the measures, and
other provisions of this Agreement to the extent (if any) it determines that the
adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect (1) any material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Corporation, (2) any change in accounting
policies or practices, (3) the effects of any special charges to the
Corporation’s earnings, or (4) any other similar special circumstances. The
Award is subject to termination in connection with a Change in Control Event or
certain similar reorganization events as provided in Section 7.4 of the Plan.



7.   Timing and Manner of Payment; Withholding Tax; Deferred Amounts.



  (a)   Subject to any changes imposed by or allowed under the provisions of the
Plan and further subject to early termination of the Award as contemplated under
Sections 5 and 6 of this Agreement, benefits with respect to the Award shall be
determined by the Administrator based on the performance goals established by
the Administrator for the Performance Period as set forth on Exhibit A hereto.
Subject to the applicable share limits set forth in Sections 4.2 and 5.2.3 of
the Plan, any Award amount up to 150% of the Participant’s annualized Base
Salary will be paid in cash, and any Award amount in excess of 150% of the
Participant’s annualized Base Salary will be paid in restricted  shares of
Common Stock (the “Restricted Stock”). For these purposes, the Participant’s
“Base Salary” shall be the annualized aggregate base salary of the Participant
from the Corporation and its Subsidiaries as of the Award Date, exclusive of any
commissions or other actual or imputed income from any benefits or perquisites
provided by the Corporation or a Subsidiary, but prior to any reductions for
salary deferred pursuant to any deferred compensation plan or for contributions
to a plan qualifying under Section 401(k) of the Code or contributions to a
cafeteria plan under Section 125 of the Code.



  (b)   The grant of such Restricted Stock pursuant to Section 7(a) shall be
evidenced by and subject to the terms and conditions of an award agreement in
substantially the form attached hereto as Exhibit B, and the Participant will be
required to execute and deliver to the Corporation such award agreement as a
condition to the delivery of such Restricted Stock. The number of shares of
Restricted Stock to be delivered in respect of such payment shall equal (i) the
dollar amount of such payment that is to be paid in the form of Restricted
Stock, divided by (ii) the fair market value of a share of Common Stock (as
determined under Section 5.6 of the Plan) on the date that such payment would
otherwise be made; provided that no fractional shares of Common Stock shall be
issued under this Agreement and all fractional share interests shall be
disregarded (or, in the Administrator’s sole discretion, be paid in cash).



  (c)   Upon any payment pursuant to the Award, the Corporation (or any of its
Subsidiaries last employing the Participant) shall have the right to deduct from
any amount payable to the Participant (or the Participant’s beneficiary or
personal representative, as the case may be) the amount of any federal, state or
local taxes required to be withheld with respect to such payment.



  (d)   Notwithstanding the foregoing provisions of this Section 7 but subject
to compliance with Section 162(m) of the Code, the Administrator may provide the
Participant the opportunity to elect to defer the payment of any amount payable
with respect to the Award under a nonqualified deferred compensation plan
maintained by the Corporation. In the case of any deferred payment of any such
amount after the conclusion of the Performance Period, any amount in excess of
the amount otherwise payable shall be based on either Moody’s Average Corporate
Bond Yield (or such other rate of interest which is deemed to constitute a
“reasonable rate of interest” for purposes of Section 162(m)) over the deferral
period or the return over the deferral period of one or more predetermined
actual investments such that the amount payable at the later date will be based
upon actual returns, including any decrease or increase in the value of the
investment(s).



8.   No Employment/Service Commitment. Nothing contained in this Agreement or
the Plan constitutes a continued employment or service commitment by the
Corporation or any of its Subsidiaries, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation. Nothing in this paragraph, however, is
intended to adversely affect any independent contractual right of the
Participant without his or her consent thereto.



9.   Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Participant is no longer employed by the Corporation
or a Subsidiary, shall be deemed to have been duly given five (5) business days
after the date mailed in accordance with the foregoing provisions of this
Section 9.



10.   Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference. The Participant agrees to be bound by the terms of the Plan and this
Agreement. The Participant acknowledges having read and understood the Plan, the
Prospectus for the Plan, and this Agreement. Unless otherwise expressly provided
in other sections of this Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Administrator do not (and shall not
be deemed to) create any rights in the Participant unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.



11.   Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.



12.   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.



13.   Effect of this Agreement. Subject to the Corporation’s right to terminate
the Award pursuant to Section 7.4 of the Plan, this Agreement shall be assumed
by, be binding upon and inure to the benefit of any successor or successors to
the Corporation.



14.   Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.



  15.   Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

(Remainder of page intentionally left blank)

1

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

NEW CENTURY FINANCIAL CORPORATION,
a Maryland corporation

By:

Name:

Its:

PARTICIPANT

     

2

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Agreement by New Century
Financial Corporation, a Maryland corporation, I,      , the spouse of the
Participant therein named, do hereby join with my spouse in executing the
foregoing Agreement and do hereby agree to be bound by all of the terms and
provisions thereof and of the Plan.

Dated: February 2, 2006

Signature of Spouse

Print Name

3

EXHIBIT A

PERFORMANCE CRITERIA AND MEASURES

Name of Participant:      

Date of Award Agreement to which this Exhibit Relates: February 2, 2006

The Participant shall be entitled to receive benefits pursuant to the Award for
the Performance Period based on the following ratio and calculated according to
the table below:

      Before-Tax Net Income for the Performance Period
 
   
 
  Total Stockholders’ Equity

              Amount of Ratio   Bonus
If ratio is less than 18%
    0  
 
       
If ratio is at least 18% but less than 28%
  1.125% of Before-Tax Net
Income for the 12-month
Performance Period in
excess of 18% of Total
Stockholders’ Equity for
that Performance Period
 
       
If Ratio is at least 28% but less than 38%
  1.125% of Before-Tax Net
Income for the 12-month
Performance Period in
excess of 18% but not in
excess of 28% of Total
Stockholders’ Equity for
that Performance Period,
plus 0.75% of Before-Tax
Net Income for the
12-month Performance
Period in excess of 28%
of Total Stockholders’
Equity for that
Performance Period
 
       
If Ratio is at least 38%
  1.125% of Before-Tax Net
Income for the 12-month
Performance Period in
excess of 18% but not in
excess of 28% of Total
Stockholders’ Equity for
that Performance Period,
plus 0.75% of Before-Tax
Net Income for the
12-month Performance
Period in excess of 28%
but not in excess of 38%
of Total Stockholders’
Equity for that
Performance Period, plus
0.60% of Before-Tax Net
Income for the 12-month
Performance Period in
excess of 38% of Total
Stockholders’ Equity for
that Performance Period

Definitions:

“Before-Tax Net Income” has the meaning given to such term in Appendix A to the
Plan. The amount of Before-Tax Net Income for the 6-month Performance Period
shall be based on the Corporation’s unaudited financial statements for the
six-months ended June 30 of the applicable year. The amount of Before-Tax Net
Income for the 12-Month Performance Period shall be determined by the
Corporation’s independent certified public accountants based on the audited
financial statements for the 12-months ended December 31 of the applicable year.

“Total Stockholders’ Equity” has the meaning given to such term in Appendix A of
the Plan.

4

EXHIBIT B

NEW CENTURY FINANCIAL CORPORATION
2004 PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as of
[     , 200_] (the “Award Date”) by and between New Century Financial
Corporation, a Maryland corporation (the “Corporation”), and [     ] (the
“Participant”).

W I T N E S S E T H

WHEREAS, pursuant to the New Century Financial Corporation 2004 Performance
Incentive Plan (the “Plan”) and that certain Performance-Based Award Agreement
dated as of [     , 2006] by and between the Corporation and the Participant,
the Corporation hereby grants to the Participant, effective as of the date
hereof, a restricted stock award (the “Award”), upon the terms and conditions
set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Award Agreement, the Corporation hereby
grants to the Participant an Award with respect to an aggregate of [     ]
restricted shares of Common Stock of the Corporation (the “Restricted Stock”).

3. Vesting. Subject to Section 8 below, the Award shall vest, and restrictions
(other than those set forth in Section 8.1 of the Plan) shall lapse, with
respect to one-third of the total number of shares of Restricted Stock (subject
to adjustment under Section 7.1 of the Plan) on each of the first, second and
third anniversaries of the Award Date.

4. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Award Agreement. Partial employment or service, even if substantial, during any
vesting period will not entitle the Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in Section 8 below or under
the Plan.

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any of its Subsidiaries, interferes in any way with the right of the Corporation
or any of its Subsidiaries at any time to terminate such employment or services,
or affects the right of the Corporation or any of its Subsidiaries to increase
or decrease the Participant’s other compensation or benefits. Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Participant without his or her consent thereto.

5. Dividend and Voting Rights. After the Award Date, the Participant shall be
entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that are forfeited pursuant to Section 8 below.

6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3, neither the Restricted Stock, nor any interest therein,
amount payable in respect thereof, or Restricted Property (as defined in
Section 9 hereof) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to transfers to
the Corporation.

7. Stock Certificates.

(a) Book Entry Form. The Corporation shall issue the shares of Restricted Stock
subject to the Award either: (a) in certificate form as provided in Section 7(b)
below; or (b) in book entry form, registered in the name of the Participant with
notations regarding the applicable restrictions on transfer imposed under this
Award Agreement.

(b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and New Century Financial
Corporation. A copy of such Agreement is on file in the office of the Secretary
of New Century Financial Corporation.”

(c) Delivery of Certificates Upon Vesting. Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 3, the Corporation shall, as
applicable, either remove the notations on any shares of Restricted Stock issued
in book entry form which have vested or deliver to the Participant a certificate
or certificates evidencing the number of shares of Restricted Stock which have
vested (or, in either case, such lesser number of shares as may be permitted
pursuant to Section 8.5 of the Plan). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’s
death or disability, as the case may be) shall deliver to the Corporation any
representations or other documents or assurances required pursuant to
Section 8.1 of the Plan. The shares so delivered shall no longer be restricted
shares hereunder.

(d) Stock Power; Power of Attorney. Concurrently with the execution and delivery
of this Award Agreement, the Participant shall deliver to the Corporation an
executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to such shares. The Participant, by acceptance of the Award, shall be
deemed to appoint, and does so appoint by execution of this Award Agreement, the
Corporation and each of its authorized representatives as the Participant’s
attorney(s)-in-fact to effect any transfer of unvested forfeited shares (or
shares otherwise reacquired by the Corporation hereunder) to the Corporation as
may be required pursuant to the Plan or this Award Agreement and to execute such
documents as the Corporation or such representatives deem necessary or advisable
in connection with any such transfer.

8. Effect of Termination of Employment or Services. Subject to earlier vesting
as provided in Section 7 of the Plan and Section 9 hereof, if the Participant
ceases to be employed by or ceases to provide services to the Corporation or a
Subsidiary, the Participant’s shares of Restricted Stock (and related Restricted
Property as defined in Section 9 hereof) shall be forfeited to the Corporation
to the extent such shares have not become vested pursuant to Section 3 upon the
date the Participant’s employment or services terminate (regardless of the
reason for such termination, whether with or without cause, voluntarily or
involuntarily, or due to death or disability). Upon the occurrence of any
forfeiture of shares of Restricted Stock hereunder, such unvested, forfeited
shares and related Restricted Property shall be automatically transferred to the
Corporation, without any other action by the Participant (or the Participant’s
beneficiary or personal representative in the event of the Participant’s death
or disability, as applicable); no consideration shall be paid by the Corporation
with respect to such transfer. The Corporation may exercise its powers under
Section 7(d) hereof and take any other action necessary or advisable to evidence
such transfer. The Participant (or the Participant’s beneficiary or personal
representative in the event of the Participant’s death or disability, as
applicable) shall deliver any additional documents of transfer that the
Corporation may request to confirm the transfer of such unvested, forfeited
shares and related Restricted Property to the Corporation.

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments if appropriate in the number and kind of
securities that may become vested under the Award. If any adjustment shall be
made under Section 7.1 of the Plan or an event described in Section 7.3 of the
Plan shall occur and the shares of Restricted Stock are not fully vested upon
such event or prior thereto, the restrictions applicable to such shares of
Restricted Stock shall continue in effect with respect to any consideration or
other securities (the “Restricted Property” and, for the purposes of this Award
Agreement, “Restricted Stock” shall include “Restricted Property”, unless the
context otherwise requires) received in respect of such Restricted Stock. Such
Restricted Property shall vest at such times and in such proportion as the
shares of Restricted Stock to which the Restricted Property is attributable
vest, or would have vested pursuant to the terms hereof if such shares of
Restricted Stock had remained outstanding. To the extent that the Restricted
Property includes any cash (other than regular cash dividends provided for in
Section 5 hereof), such cash shall be invested, pursuant to policies established
by the Administrator, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Administrator, the earnings on which shall be added to and become a part of the
Restricted Property.

10. Tax Withholding. The Corporation (or any of its Subsidiaries last employing
the Participant) shall be entitled to require a cash payment by or on behalf of
the Participant and/or to deduct from other compensation payable to the
Participant any sums required by federal, state or local tax law to be withheld
with respect to the vesting of any Restricted Stock. Alternatively, the
Participant or other person in whom the Restricted Stock vests may irrevocably
elect, in such manner and at such time or times prior to any applicable tax date
as may be permitted or required under Section 8.5 of the Plan and rules
established by the Administrator, to have the Corporation withhold and reacquire
shares of Restricted Stock at their fair market value at the time of vesting to
satisfy any withholding obligations of the Corporation or its Subsidiaries with
respect to such vesting. Any election to have shares so held back and reacquired
shall be subject to such rules and procedures, which may include prior approval
of the Administrator, as the Administrator may impose, and shall not be
available if the Participant makes or has made an election pursuant to Section
83(b) of the Code with respect to such Award.

11. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five (5) business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

12. Plan. The Award and all rights of the Participant under this Award Agreement
are subject to all of the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

13. Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Award Agreement may be amended pursuant to Section 8.6 of the
Plan. Such amendment must be in writing and signed by the Corporation. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

14. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

15. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

16. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

NEW CENTURY FINANCIAL CORPORATION,
a Maryland corporation

By:

Print Name:

Its:

PARTICIPANT

Signature

Print Name

5

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Restricted Stock Award
Agreement by New Century Financial Corporation, I,      , the spouse of the
Participant therein named, do hereby join with my spouse in executing the
foregoing Restricted Stock Award Agreement and do hereby agree to be bound by
all of the terms and provisions thereof and of the Plan.

Dated:      , 200     

Signature of Spouse

Print Name

6